Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 1 of 19 PageID 1



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

  CONNY TEJADA,

  Plaintiff,

  vs.                                               Case No.

  SAMUEL RAMZI BOUTROS,
  KRESS BUILDING, INC.,
  RAB LAND & DEVELOPMENT, INC.,
  RAB LAND CONDOMINIUMS, LLC,
  RAB LAND ENTERPRISES, LLC,
  RAB LAND HOUSING, LLC,
  RAB LAND INVESTMENTS, LLC,
  RAB LAND PROPERTIES, LLC,
  RAB LAND RENTALS, LLC,
  and RAB LAND, LLC

  Defendants.
  ____________________________________/

                   COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, CONNY TEJADA, by and through undersigned counsel, hereby sues

  Defendants, SAMUEL RAMZI BOUTROS, KRESS BUILDING, INC., RAB LAND &

  DEVELOPMENT, INC., RAB LAND CONDOMINIUMS, LLC, RAB LAND

  ENTERPRISES, LLC, RAB LAND HOUSING, LLC, RAB LAND INVESTMENTS,

  LLC, RAB LAND PROPERTIES, LLC, RAB LAND RENTALS, LLC, and RAB LAND,

  LLC, 1 and alleges as follows:

                               GENERAL ALLEGATIONS



  1 Defendants KRESS BUILDING, INC., RAB LAND & DEVELOPMENT, INC., RAB LAND

  CONDOMINIUMS, LLC, RAB LAND ENTERPRISES, LLC, RAB LAND HOUSING, LLC, RAB LAND
  INVESTMENTS, LLC, RAB LAND PROPERTIES, LLC, RAB LAND RENTALS, LLC, and RAB LAND, LLC
  will be referred to herein, collectively, at “the Corporate Defendants.”
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 2 of 19 PageID 2



          1.     This is an action for monetary damages, attorneys’ fees, and costs.

          2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 in

  that this is a civil action arising under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et

  seq. (“FLSA”). This court has supplemental jurisdiction over plaintiff's related claims

  arising under state laws pursuant to 28 U.S.C. § 1367(a).

          3.     Venue is proper in this District under 28 U.S.C. § 1391(b), because a

  substantial part of the events or omissions giving rise to the claims occurred in this

  District.

          4.     Defendant Samuel Ramzi Boutros (“Boutros”) is an individual residing in

  Pinellas County, Florida.

                 a. Defendant Boutros is a covered employer as defined by the FLSA, the

                     Florida Minimum Wage Act (“FMWA”), the Florida Whistleblower

                     Act (“FWA”), the Florida Civil Rights Act (“FCRA”), and Title VII of

                     the Civil Rights Act of 1964 (“Title VII”).

                 b. Defendant Boutros employed Plaintiff within the meaning of the

                     FLSA, the FMWA, the FCRA, the FWA, and Title VII.

                 c. Defendant Boutros had substantial control over the working conditions

                     of Plaintiff and over the unlawful policies and practices alleged herein

                     at all times relevant to this lawsuit.

                 d. Defendant Boutros controlled Plaintiff's terms and conditions of

                     employment by, inter alia, determining her compensation.
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 3 of 19 PageID 3



         5.      Defendant KRESS BUILDING, INC. is a Florida corporation with its

  principal place of business at 475 Central Avenue, M8, St. Petersburg, Pinellas County,

  FL 33701.

                 a. Defendant KRESS BUILDING, INC. is a covered employer as defined

                    by the FLSA, the FMWA, the FCRA, the FWA, and Title VII.

                 b. Defendant KRESS BUILDING, INC. employed Plaintiff within the

                    meaning of the FLSA, the FMWA, the FCRA, the FWA, and Title

                    VII.

                 c. Defendant KRESS BUILDING, INC. had substantial control over the

                    working conditions of Plaintiff and over the unlawful policies and

                    practices alleged herein at all times relevant to this lawsuit.

                 d. Defendant KRESS BUILDING, INC. controlled Plaintiff's terms and

                    conditions of employment by, inter alia, determining her

                    compensation.

         6.      Defendant RAB LAND & DEVELOPMENT, INC. is a Florida

  corporation with its principal place of business at 475 Central Avenue, M8, St.

  Petersburg, Pinellas County, FL 33701.

                 a. Defendant RAB LAND & DEVELOPMENT, INC. is a covered

                    employer as defined by the FLSA, the FMWA, the FCRA, the FWA,

                    and Title VII.

                 b. Defendant RAB LAND & DEVELOPMENT, INC. employed Plaintiff

                    within the meaning of the FLSA, the FMWA, the FCRA, the FWA,

                    and Title VII.
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 4 of 19 PageID 4



                 c. Defendant RAB LAND & DEVELOPMENT, INC. had substantial

                    control over the working conditions of Plaintiff and over the unlawful

                    policies and practices alleged herein at all times relevant to this

                    lawsuit.

                 d. Defendant RAB LAND & DEVELOPMENT, INC. controlled

                    Plaintiff's terms and conditions of employment by, inter alia,

                    determining her compensation.

         7.      Defendant RAB LAND CONDOMINIUMS, LLC is a Florida limited

  liability company with its principal place of business at 475 Central Avenue, M8, St.

  Petersburg, Pinellas County, FL 33701.

                 a. Defendant RAB LAND CONDOMINIUMS, LLC is a covered

                    employer as defined by the FLSA, the FMWA, the FCRA, the FWA,

                    and Title VII.

                 b. Defendant RAB LAND CONDOMINIUMS, LLC employed Plaintiff

                    within the meaning of the FLSA, the FMWA, the FCRA, the FWA,

                    and Title VII.

                 c. Defendant RAB LAND CONDOMINIUMS, LLC had substantial

                    control over the working conditions of Plaintiff and over the unlawful

                    policies and practices alleged herein at all times relevant to this

                    lawsuit.

                 d. Defendant RAB LAND CONDOMINIUMS, LLC controlled

                    Plaintiff's terms and conditions of employment by, inter alia,

                    determining her compensation.
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 5 of 19 PageID 5



         8.     Defendant RAB LAND ENTERPRISES, LLC is a Florida limited liability

  company with its principal place of business at 475 Central Avenue, M8, St. Petersburg,

  Pinellas County, FL 33701.

                a. Defendant RAB LAND ENTERPRISES, LLC is a covered employer

                    as defined by the FLSA, the FMWA, the FCRA, the FWA, and Title

                    VII.

                b. Defendant RAB LAND ENTERPRISES, LLC employed Plaintiff

                    within the meaning of the FLSA, the FMWA, the FCRA, the FWA,

                    and Title VII.

                c. Defendant RAB LAND ENTERPRISES, LLC had substantial control

                    over the working conditions of Plaintiff and over the unlawful policies

                    and practices alleged herein at all times relevant to this lawsuit.

                d. Defendant RAB LAND ENTERPRISES, LLC controlled Plaintiff's

                    terms and conditions of employment by, inter alia, determining her

                    compensation.

         9.     Defendant RAB LAND HOUSING, LLC, is a Florida limited liability

  company with its principal place of business at 475 Central Avenue, M8, St. Petersburg,

  Pinellas County, FL 33701.

                a. Defendant RAB LAND HOUSING, LLC is a covered employer as

                    defined by the FLSA, the FMWA, the FCRA, the FWA, and Title VII.

                b. Defendant RAB LAND HOUSING, LLC employed Plaintiff within

                    the meaning of the FLSA, the FMWA, the FCRA, the FWA, and Title

                    VII.
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 6 of 19 PageID 6



                 c. Defendant RAB LAND HOUSING, LLC had substantial control over

                    the working conditions of Plaintiff and over the unlawful policies and

                    practices alleged herein at all times relevant to this lawsuit.

                 d. Defendant RAB LAND HOUSING, LLC controlled Plaintiff's terms

                    and conditions of employment by, inter alia, determining her

                    compensation.

         10.     Defendant RAB LAND INVESTMENTS, LLC, is a Florida limited

  liability company with its principal place of business at 475 Central Avenue, M8, St.

  Petersburg, Pinellas County, FL 33701.

                 a. Defendant RAB LAND INVESTMENTS, LLC is a covered employer

                    as defined by the FLSA, the FMWA, the FCRA, the FWA, and Title

                    VII.

                 b. Defendant RAB LAND INVESTMENTS, LLC employed Plaintiff

                    within the meaning of the FLSA, the FMWA, the FCRA, the FWA,

                    and Title VII.

                 c. Defendant RAB LAND INVESTMENTS, LLC had substantial control

                    over the working conditions of Plaintiff and over the unlawful policies

                    and practices alleged herein at all times relevant to this lawsuit.

                 d. Defendant RAB LAND INVESTMENTS, LLC controlled Plaintiff's

                    terms and conditions of employment by, inter alia, determining her

                    compensation.
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 7 of 19 PageID 7



         11.    Defendant RAB LAND PROPERTIES, LLC is a Florida limited liability

  company with its principal place of business at 475 Central Avenue, M8, St. Petersburg,

  Pinellas County, FL 33701.

                a. Defendant RAB LAND PROPERTIES, LLC is a covered employer as

                    defined by the FLSA, the FMWA, the FCRA, the FWA, and Title VII.

                b. Defendant RAB LAND PROPERTIES, LLC employed Plaintiff

                    within the meaning of the FLSA, the FMWA, the FCRA, the FWA,

                    and Title VII.

                c. Defendant RAB LAND PROPERTIES, LLC had substantial control

                    over the working conditions of Plaintiff and over the unlawful policies

                    and practices alleged herein at all times relevant to this lawsuit.

                d. Defendant RAB LAND PROPERTIES, LLC controlled Plaintiff's

                    terms and conditions of employment by, inter alia, determining her

                    compensation.

         12.    Defendant RAB LAND RENTALS, LLC is a Florida limited liability

  company with its principal place of business at 475 Central Avenue, M8, St. Petersburg,

  Pinellas County, FL 33701.

                a. Defendant RAB LAND RENTALS, LLC is a covered employer as

                    defined by the FLSA, the FMWA, the FCRA, the FWA, and Title VII.

                b. Defendant RAB LAND RENTALS, LLC employed Plaintiff within

                    the meaning of the FLSA, the FMWA, the FCRA, the FWA, and Title

                    VII.
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 8 of 19 PageID 8



                 c. Defendant RAB LAND RENTALS, LLC had substantial control over

                     the working conditions of Plaintiff and over the unlawful policies and

                     practices alleged herein at all times relevant to this lawsuit.

                 d. Defendant RAB LAND RENTALS, LLC controlled Plaintiff's terms

                     and conditions of employment by, inter alia, determining her

                     compensation.

         13.     Defendant RAB LAND, LLC is a Florida limited liability company with

  its principal place of business at 475 Central Avenue, M8, St. Petersburg, Pinellas

  County, FL 33701.

                 a. Defendant RAB LAND, LLC is a covered employer as defined by the

                     FLSA, the FMWA, the FCRA, the FWA, and Title VII.

                 b. Defendant RAB LAND, LLC employed Plaintiff within the meaning

                     of the FLSA, the FMWA, the FCRA, the FWA, and Title VII.

                 c. Defendant RAB LAND, LLC had substantial control over the working

                     conditions of Plaintiff and over the unlawful policies and practices

                     alleged herein at all times relevant to this lawsuit.

                 d. Defendant RAB LAND, LLC controlled Plaintiff's terms and

                     conditions of employment by, inter alia, determining her

                     compensation.

         14.     Defendant Boutros is a principal and an agent of all of the Corporate

  Defendants.

         15.     The Corporate Defendants’ operations are so intertwined in that they act

  as a single entity and joint employer.
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 9 of 19 PageID 9



         16.     Plaintiff CONNY TEJADA (“Ms. Tejada”) is an individual who resides in

  Pinellas County, Florida.

         17.     From June 1, 2019 through February 1, 2020, Ms. Tejada resided in a

  rental property belonging to the Defendants, located at 511 4th Avenue S., Apt 3, St.

  Petersburg Florida 33701.

         18.     Throughout the course of Plaintiff’s tenancy in Defendant’s rental

  property, Defendant required Plaintiff to make rent payments payable to RAB Land,

  LLC.

         19.     Toward the end of the Plaintiff’s tenancy, she encountered financial

  difficulties that affected her ability to pay rent to the Defendants for January and

  February of 2020.

         20.     Despite Plaintiff’s attempts to pay her rental obligations, even after

  voluntarily vacating the premises, Boutros threatened, harassed, and coerced Ms. Tejada

  into providing nude photographs, working for his business for free, removing her clothing

  while working, and providing sexual favors.

         21.     Boutros used Plaintiff’s expressed fear of legal action as a threat to extort

  and achieve his sexual goals.

         22.     The Plaintiff had a reasonable expectation, and the Defendants had a duty

  to deal with Plaintiff in good faith without threat, intimidation or extortion, and without

  sexual harassment regarding the unpaid balance of Plaintiff’s rent.

         23.     Defendants breached that duty by threatening Plaintiff with legal action,

  continuing to demand “pay for play,” and commenting on Plaintiff’s anatomy.
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 10 of 19 PageID 10



             24.   Defendants were placed in a position of trust as both landlord and

   employer, and abused that trust by engaging in an ongoing course of conduct in which

   Boutros threatened, coerced, intimidated, sexually harassed, and extorted the Plaintiff.

             25.   Throughout January and February of 2020, Plaintiff maintained

   communication with Defendant via cell phone text messages, with the expressed desire of

   paying her financial obligations to the Defendant.

             26.   On Tuesday, March 3, 2020, Boutros proposed that Plaintiff come to work

   for his companies, i.e. the Corporate Defendants, to pay off her debt.

             27.   Plaintiff requested eighteen dollars per hour; however, Boutros offered

   twenty-five dollars an hour if the Plaintiff would work naked. At the time, Plaintiff

   thought Boutros was joking.

             28.   However, when Plaintiff arrived at Defendants on March 4, 2020 office to

   begin work Boutros was indeed naked.

             29.   Boutros stated he and his family recently had become nudists and he

   would be more comfortable if the Plaintiff was also naked.

             30.   Boutros immediately requested Plaintiff disrobe.

             31.   Plaintiff refused but Boutros continued to coerce her with threats of

   litigation if she did not comply.

             32.   Eventually, Boutros suggested that Plaintiff “at least take her top off” and

   she complied.

             33.   Upon information and belief, video cameras inside the Defendants’ office

   were recording the Plaintiff either partially or fully nude and Boutros maintains those

   videos.
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 11 of 19 PageID 11



          34.     Late in the evening of March 4, 2020 the first day of Plaintiff’s

   employment, Boutros texted Plaintiff asking for nude photographs of Plaintiff. She

   refused.

          35.     On March 5, 2020 at 6:00 a.m., Boutros texted Plaintiff again requesting

   nude photographs and provided a separate cell phone number for her to send them to.

   Plaintiff did not send the photographs.

          36.     Three hours later, Boutros again began badgering Plaintiff for nude

   photographs, despite Plaintiff’s repeated refusals and assertions that she wanted to

   maintain a business relationship.

          37.     When Plaintiff arrived at the office on Thursday, for her second day of

   work, Boutros asked the Plaintiff for oral sex in extremely graphic terms and expressed

   that her breasts “are amazing.” Plaintiff refused his advances.

          38.     On Friday March 6, 2020, Boutros began texting the Plaintiff at 12:30

   a.m., in horrifically graphic terms stating how aroused he had become by Plaintiff’s

   breasts and how he pictured her providing him with oral sex.

          39.     After Plaintiff refused Boutros’ request for oral sex on Thursday and again

   in texts on Friday, Boutros asked Plaintiff to decide how she wished “to proceed”

   because he would need to file against her in court.

          40.     When Plaintiff questioned Boutros’ threat to go to court, Boutros assured

   Plaintiff he was still “willing to work” with her, but it was up to her how to proceed.

          41.     Boutros continued pressuring the Plaintiff for oral sex and minimizing the

   impact to Plaintiff for providing this service to the Defendant.
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 12 of 19 PageID 12



           42.     Boutros promised to have Plaintiff back to work on Monday, if she

   provided him with oral sex that day.

           43.     Plaintiff did not return to Defendants’ office because she was afraid for

   her physical safety.

           44.     Plaintiff was never paid for any of the hours she worked for Defendants.

           45.     All of the work that Plaintiff performed was assigned by Defendant and/or

   Defendants were aware of all of the work that Plaintiff has performed.

           46.     As part of their regular business practice, Defendants have intentionally,

   willfully, and repeatedly engaged in a pattern, practice, and/or policy of violating the

   FLSA with respect to Plaintiff. This policy and pattern or practice includes, but is not

   limited to:

                   a. Willfully failing to pay Plaintiff the minimum wage for all hours

                        worked; and

                   b. Willfully failing to record all of the time that Plaintiff worked for the

                        benefit of Defendants.

           47.     Defendants are aware or should have been aware that federal and state law

   required them to pay Plaintiff the minimum wage for all hours worked.

           48.     Defendant is liable under the FLSA and the Florida Minimum Wage Act

   for, inter alia, failing to properly compensate Plaintiff.

                                         COUNT ONE
                       Fair Labor Standards Act – Unpaid Minimum Wages

           49.     Plaintiff repeats and realleges paragraphs 1 through 48 hereof, as if fully

   set forth herein.
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 13 of 19 PageID 13



          50.     Defendants failed to pay Plaintiff the minimum wages to which she is

   entitled under the FLSA.

          51.     Defendants have engaged in a policy, pattern, and practice of violating the

   FLSA, as detailed in this Complaint.

          52.     At all times relevant, Plaintiff was engaged in commerce within the

   meaning of 29 U.S.C. §§ 203(e), (m), and 206(a).

          53.     At all times relevant, Plaintiff was an employee within the meaning of 29

   U.S.C. §§ 203(e), (m), and 206(a).

          54.     At all times relevant, Defendants have been employers engaged in

   commerce and/or the production of goods for commerce within the meaning of 29 U.S.C.

   §§ 203(e) and 206(a).

          55.     Defendants were required to pay Plaintiff the applicable minimum wage

   for all work performed.

          56.     Defendants did not pay Plaintiff at all for the work she performed.

          57.     As a result of Defendants’ violations of the FLSA, Plaintiff has suffered

   damages by being denied minimum wages in accordance with the FLSA in amounts to be

   determined at trial, and is entitled to recovery of such amounts, liquidated damages,

   prejudgment interest, attorneys' fees, costs, and other compensation pursuant to 29 U.S.C.

   § 216(b).

          58.     Defendants’ unlawful conduct, as described in this Complaint, has been

   intentional and willful. Defendants were aware or should have been aware that the

   practices described in this Complaint were unlawful. Defendants have not made a good

   faith effort to comply with the FLSA with respect to the compensation of Plaintiff.
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 14 of 19 PageID 14



                                    COUNT TWO
                   Florida Minimum Wage Act – Unpaid Minimum Wages

           59.     Plaintiff repeats and realleges paragraphs 1 through 48 hereof, as if fully

   set forth herein.

           60.     Defendants failed to pay Plaintiff the minimum wages to which she is

   entitled under the Florida Minimum Wage Act.

           61.     At all times relevant, Plaintiff was an employee within the meaning of the

   Florida Minimum Wage Act.

           62.     At all times relevant, Defendants have been employers within the meaning

   of the Florida Minimum Wage Act.

           63.     Defendants were required to pay Plaintiff the applicable minimum wage

   for all work performed.

           64.     As a result of Defendants’ violations of the Florida Minimum Wage Act,

   Plaintiff has suffered damages in amounts to be determined at trial, and is entitled to

   recovery of such amounts, prejudgment interest, attorneys' fees, and costs.

                                      COUNT THREE
                        Florida Whistleblower Act – Illegal Solicitation

           65.     Plaintiff repeats and realleges paragraphs 1 through 48 hereof, as if fully

   set forth herein.

           66.     Defendants employed Plaintiff within the meaning of the Florida

   Whistleblower Act.

           67.     Plaintiff objected to and refused to participate in the illegal activity of

   exchanging sexual acts for money, which violates Chapter 76 of the Florida Statutes.
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 15 of 19 PageID 15



           68.     Plaintiff was fired in retaliation for this objection and refusal, in violation

   of the Florida Whistleblower Act.

           69.     Accordingly, Defendants have violated the Florida Whistleblower Act.

           70.     Plaintiff has suffered damages, including lost wages and emotional

   distress, as a result of Defendants’ violations of the Florida Whistleblower Act.

           71.     Plaintiff is entitled to compensatory damages, attorneys’ fees, and costs as

   a result of Defendants violations of the Florida Whistleblower Act.

                                     COUNT FOUR
            Florida Whistleblower Act – Title VII of the Civil Rights Act of 1964

           72.     Plaintiff repeats and realleges paragraphs 1 through 48 hereof, as if fully

   set forth herein.

           73.     Defendants employed Plaintiff within the meaning of the Florida

   Whistleblower Act.

           74.     Defendants, in violation of Title VII, engaged in sexual discrimination

   against Plaintiff and created a hostile work environment based on sexual harassment.

           75.     Plaintiff objected to and refused to participate in Defendants’ violations of

   Title VII.

           76.     Plaintiff was fired in retaliation for this objection and refusal, in violation

   of the Florida Whistleblower Act.

           77.     Accordingly, Defendants have violated the Florida Whistleblower Act.

           78.     Plaintiff has suffered damages, including lost wages and emotional

   distress, as a result of Defendants’ violations of the Florida Whistleblower Act.

           79.     Plaintiff is entitled to compensatory damages, attorneys’ fees, and costs as

   a result of Defendants violations of the Florida Whistleblower Act.
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 16 of 19 PageID 16



                                         COUNT FIVE
                       Florida Whistleblower Act – Florida Civil Rights Act

           80.       Plaintiff repeats and realleges paragraphs 1 through 48 hereof, as if fully

   set forth herein.

           81.       Defendants employed Plaintiff within the meaning of the Florida

   Whistleblower Act.

           82.       Defendants, in violation of the FCRA, engaged in sexual discrimination

   against Plaintiff and created a hostile work environment based on sexual harassment.

           83.       Plaintiff objected to and refused to participate in these violations of the

   FCRA.

           84.       Plaintiff was fired in retaliation for this objection and refusal, in violation

   of the Florida Whistleblower Act.

           85.       Accordingly, Defendants have violated the Florida Whistleblower Act.

           86.       Plaintiff has suffered damages, including lost wages and emotional

   distress, as a result of Defendants’ violations of the Florida Whistleblower Act.

           87.       Plaintiff is entitled to compensatory damages, attorneys’ fees, and costs as

   a result of Defendants violations of the Florida Whistleblower Act.

                                             COUNT SIX
                                               Assault

           88.       Plaintiff repeats and realleges paragraphs 1 through 48 hereof, as if fully

   set forth herein.

           89.       Boutros assaulted Plaintiff by threatening to inflict injury, specifically

   sexual battery.
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 17 of 19 PageID 17



            90.    At all times relevant hereto, Boutros was someone who was capable of

   fulfilling the threat.

            91.    As a direct and proximate result of the aforementioned intentional acts of

   Boutros, Plaintiff suffered emotional trauma, pain and suffering, mental anguish, loss of

   capacity for the enjoyment of life, loss of ability to earn money into the future, and

   monetary loss. The losses are either permanent or continuing in nature and Plaintiff will

   suffer the losses into the future.

                                        COUNT SEVEN
                                         Wage Theft

            92.    Plaintiff repeats and realleges paragraphs 1 through 48 hereof, as if fully

   set forth herein

            93.    Defendants have failed to pay Plaintiff wages owed to her in violation of

   Pinellas County Ordinance Sec. 70-306.

            94.    It is a violation of Pinellas County Ordinance Sec. 70-306 for any

   employer to fail to pay any portion of wages due to an employee, according to the wage

   rate applicable to that employee, within a reasonable time from the date on which that

   employee performed the work for which those wages were compensation, shall be wage

   theft.

            95.    Plaintiff performed work for Defendants in March of 2020 for which she

   has never been paid.

            96.    Plaintiff has been damaged by Defendants’ violation of and is therefore

   entitled to receive three times the amount of back wages owed.

                                       COUNT EIGHT
                            Breach of Statutory Duty of Good Faith
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 18 of 19 PageID 18



           97.     Plaintiff repeats and realleges paragraphs 1 through 47 hereof, as if fully

   set forth herein.

           98.     Pursuant to Fla. Stat. section 83.44 a residential landlord has a duty of

   good faith in its performance or enforcement of any residential rental agreement.

           99.     Defendants’ harassment of Plaintiff and the threats made against her show

   a breach of the Defendants’ duty of good faith in enforcing the rental agreement with

   Plaintiff.

           100.    As a direct and proximate result of the aforementioned breaches of duty by

   Defendants, Plaintiff suffered emotional trauma, pain and suffering, mental anguish, loss

   of capacity for the enjoyment of life, loss of ability to earn money into the future, and

   monetary loss. The losses are either permanent or continuing in nature and Plaintiff will

   suffer the losses into the future.

           101.    Pursuant to Section 83.48 of the Florida Statutes, Plaintiff is entitled to an

   award of her reasonable costs and attorneys’ fees incurred in bringing this action.

                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiff respectfully requests judgment in her favor for:

                   (a)     Unpaid wages;

                   (b)     Liquidated and/or Punitive Damages;

                   (c)     Compensatory damages;

                   (d)     Pre- and post-judgment interest;

                   (e)     Attorneys' fees and costs of this action;

                   (f)     Such other relief as this Court shall deem just and proper.

                                          JURY DEMAND
Case 8:20-cv-01071-SDM-AAS Document 1 Filed 05/08/20 Page 19 of 19 PageID 19



            Plaintiff demands a trial by jury on all claims properly triable by a jury.

          Dated this 8th day of May, 2020.               /s/ Jamie M. Marcario
                                                         Jamie Moore Marcario
                                                         Florida Bar No.: 0089366
                                                         Email: jamie@thrivelaw.com
                                                         Secondary email:
                                                         hope@thrivelaw.com
                                                         eservice@thrivelaw.com;
                                                         Thrive Law, PA
                                                         2260 Fifth Avenue South, Suite 1
                                                         St. Petersburg, FL 33712
                                                         Ph: (727) 300-1990
                                                         Attorney for Plaintiff


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 8th day of May, 2020, a copy of the foregoing

   document was served upon the following via the Florida Courts E-Filing Portal:

Stephen G. Mortimer, Esquire                             Jamie Moore Marcario
Florida Bar Number: 138606                               Florida Bar No.: 0089366
RAHDERT & MORTIMER, PLLC                                 Email: jamie@thrivelaw.com
535 Central Avenue                                       Secondary email:
St. Petersburg, FL 33701                                 hope@thrivelaw.com
Telephone: (727) 823-4191                                eservice@thrivelaw.com;
Facsimile: (727) 513-5600                                Thrive Law, PA
Primary:                                                 2260 Fifth Avenue South, Suite 1
servicemort@rahdertlaw.com                               St. Petersburg, FL 33712
Secondary: tpham@rahdertlaw.com                          Ph: (727) 300-1990
Co-Counsel for Plaintiff                                 Co-Counsel for Plaintiff
